                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                       : Civil No. 1:20CV431
               Plaintiff,                       :
                                                :
              v.                                :
                                                :
$124,000.00 in U.S. CURRENCY,                   :
                                                :
and                                             :
                                                :
$6,724.00 in U.S. CURRENCY,                     :
                   Defendants.                  :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant properties, which were furnished or intended

to be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represent proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant properties which constitute or are

derived from proceeds traceable to an offense constituting specified unlawful activity as




            Case 1:20-cv-00431 Document 1 Filed 05/14/20 Page 1 of 4
defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.

       3.     The defendant currency amounts are $124,000.00 in U.S. Currency and

$6,724.00 in U.S. Currency, which were seized on November 13, 2019, in Ramseur, North

Carolina, in the Middle District of North Carolina, and are currently in the custody of the

United States Marshals Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties.     This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant properties were seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant properties are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




             Case 1:20-cv-00431 Document 1 Filed 05/14/20 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant properties; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant properties be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 14th day of May, 2020.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                              /s/ Lynne P. Klauer
                                              Lynne P. Klauer
                                              Assistant United States Attorney
                                              NCSB #13815
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              Phone: (336) 333-5351
                                              Email: lynne.klauer@usdoj.gov




                                            -3-




            Case 1:20-cv-00431 Document 1 Filed 05/14/20 Page 3 of 4
Case 1:20-cv-00431 Document 1 Filed 05/14/20 Page 4 of 4
                                                          A


Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 1 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 2 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 3 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 4 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 5 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 6 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 7 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 8 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 9 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 10 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 11 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 12 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 13 of 14
Case 1:20-cv-00431 Document 1-1 Filed 05/14/20 Page 14 of 14
